Case 1:20-cv-01590-RPK-RLM Document 48 Filed 04/15/20 Page 1 of 2 PageID #: 815
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       April 15, 2020
 By ECF

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Chunn, et al. v. Warden Derek Edge,
                Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Judge Kovner:

         Earlier this evening, Respondent filed a letter in response to the Court’s April 14, 2020
 order regarding expedited discovery. Shortly thereafter, the Court ordered Respondent to promptly
 advise the Court of his adversary’s position on Respondent’s proposed extension requests.

         Respondent’s counsel apologizes for their oversight in not initially asking Petitioners as to
 whether they consent to Respondent’s requests for: (1) a three-business day extension, until April
 20, to supplement his response (if any) regarding soap purchases and deliveries; and (2) a three-
 business day extension, until April 20, to provide further information regarding Petitioners’ request
 for production of sick-call requests for medical care. See Dkt. No. 47. Respondent’s counsel
 sincerely apologizes for this inadvertent omission and any inconvenience ensuing therefrom.

         Immediately upon seeing the Court’s order this evening, Respondent’s counsel emailed
 Petitioners to request their position regarding Respondent’s extension requests. Given the late
 hour, Respondent has, understandably, not yet received a response from Petitioner. Respondent
 will advise the Court of Petitioners’ position as soon as he receives it.

        Respondent thanks the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                               By:             /s/
                                                       James R. Cho
                                                       Seth D. Eichenholtz
Case 1:20-cv-01590-RPK-RLM Document 48 Filed 04/15/20 Page 2 of 2 PageID #: 816



                                               Joseph A. Marutollo
                                               Paulina Stamatelos
                                               Assistant U.S. Attorneys
                                               (718) 254-6519/7036/6288/6198
                                               james.cho@usdoj.gov
                                               seth.eichenholtz@usdoj.gov
                                               joseph.marutollo@usdoj.gov
                                               pauline.stamatelos@usdoj.gov

 cc:   The Honorable Roanne L. Mann, U.S. Magistrate Judge
       All Counsel of Record (by ECF)




                                           2
